Title: To Thomas Jefferson from William Bache, 29 March 1803
From: Bache, William
To: Jefferson, Thomas


          
            Dear Sir.
            New Orleans March 29 1803.
          
          I arrived at this place on the 27th. of this month and finding the government occupied in the reception of Mr Laussat, Colonial Prefect, who had arrived two days before, I delay’d presenting myself to the Governor by the advice of Mr Hulings Mr Clarke being absent on a visit to the Natchez. Mr Hulings, tho he has been in possession of a copy of Mr Clarkes letter to the Secy of the Treasury of August last from New York, does not know upon what grounds Mr Clarke premises that the Spanish government will permit a Hospital establishment at New Orleans. I propose to day to present my respects to Govr Salcedo to know upon what footing the business is to rest until the Final cession of this country to France, of which I will give you the earliest advice. What will be the conduct of the New Masters becomes more problematical every day. Being detained by contrary winds some days at the Balise I had an opportunity of some conversation with Citoyen Laussot, and had his assurances of the Pacific inclinations of the French Government towards the United States and of the conciliatory sentiments of the Officers of the present Mission. How far this may accord with the real sentiments of the French Government I am not competent to decide, for he has all the suavity of manners of a French courtier, and I am allways a little inclined to distrust the unofficial assertions of men who have been brought up in the vortex of diplomacy.
          I have forwarded to you his proclamation to the Lousianais; by which you will see that he understands both flattering the Power that made & that which is to preside over him. This proclamation tho bearing date the 6th. Germinal has certainly been prepared in France; besides there is not a press in this place capable of executing the work. It appears capable of any construction that the French Government may please to make hereafter; and it is sincerely to be wished that they may not think themselves bound to wipe off the remaining blemishes of their history by extending their possessions to their antient Limits in this country. A sentiment which appears to be inculcated in the Proclamation.
          I learn this evening from Mr Fulton; an american who formerly was commisioned by Genet, who has been with Genl Victor at the battle of Marengo &c now holds the rank of Major; that Genl. Victor was to have left Helveot Sluys about the same time that the Prefet left france. This information I had also from the Prefet & that he was only to bring with him 3600 men. He is daily expected as it is now 70 days since the embarcation of the Prefect. Major Fulton also stated that it was their intention to establish a strong military Post on the Luisiana side on the nearest high ground above the Natches, to complete which 600 men were to be dispatch’d immediately upon the arrival of the Troops. Perhaps little credit is to be placed in the accuracy of his information both from his being an American and a little inclined to talk. The Illianois was also stated as an object of great military attention. One circumstance which he mentioned & which is very strange if true is, that the Prefect has given formal notice this day to the Intendant, that tho it was not his intention to take final possession of the country until the arrival of the commander in chief; yet that the Intendant must hold himself in readiness to give up the functions of his office tomorrow after which all commercial regulations were to be made by the french. He further stated that many of the officers were already appointed. It is however difficult to credit that part of the functions are to be carried on by the Spanish & part by the French.
          That portion of the Etat major which arrived with the Prefect evince some activity in investigating the state of internal defence. They have already examined into the state of the fortifications and arsenal. They are men well calculated for the defence of this country as they have all served their Military apprenticeship in Holland and Egypt; but if they have in veiw offensive measures they must learn to fight in Woods as well as in Mud.
          There are upwards of 50 american vessels in the river some of which will find a difficulty in obtaining cargoes, as cotton descends but slowly, and flour is at six dollars a Barrel. Permit me to apologise for troubling you with matters which are not my concern and receive my anxious wishes for your health & happiness
          
            William Bache.
          
          
            I have been since informed that the new post up the river was to be erected at little meadows; as high up as 36°. 10.—
          
         